Case: 16-40269      Document: 00513810065         Page: 1    Date Filed: 12/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 16-40269
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                       December 22, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

RUBEN ZAMORA-NUNEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:11-CR-81-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Ruben Zamora-Nunez, federal prisoner # 83167-279, challenges the
denial of his 18 U.S.C. § 3582(c)(2) motion, wherein he sought a reduction of
his 108-month prison term for possession with intent to distribute more than
100 kilograms of marijuana based on Amendment 782 to the United States
Sentencing Guidelines. He contends that the district court did not truly take




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40269    Document: 00513810065     Page: 2   Date Filed: 12/22/2016


                                 No. 16-40269

into account his history and characteristics and misapprehended the nature
and circumstances of his offense.
      We review the denial of a § 3582(c)(2) motion for an abuse of discretion.
United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009). Here, the district
court’s order reflects its consideration of Zamora-Nunez’s motion, the policy
statement under U.S.S.G. § 1B1.10, and the 18 U.S.C. § 3553(a) factors.
Zamora-Nunez essentially asks us to reweigh the district court’s balancing of
the § 3553(a) factors. However, “[t]he decision whether to reduce the sentence
is in the sound discretion of the district judge.” United States v. Whitebird, 55
F.3d 1007, 1009 (5th Cir. 1995). Because the record shows that the district
court gave due consideration to the § 3582(c)(2) motion and the § 3553(a)
factors, Zamora-Nunez has not shown an abuse of discretion. See id. at 1010.
      AFFIRMED.




                                       2